Per Curiam.
When one speaks of an impression upon his mind, he usually means something which does not amount to a fixed or settled opinion; and nothing short of such an opinion will sustain a challenge to a juror for principal cause. It may do to inquire about impressions of guilt or innocence when the challenge is to the favor: but not when it is for principal cause. We see no error in the ruling of the court below upon either of the challenges to the juror.
It is hardly probable that such questions would have been raised, had it not been for the unwarrantable use which has been made of our decision in the case of Mary Bodine. (1 Denio, 281.) In that case, the circuit court failed to distinguish between challenges for principal cause, and those to the favor. All of the challenges were for favor ; and the court rejected evidence tending to show that the juror did not stand indifferent. The evidence was weak and inconclusive; but still, as it tended to sustain the challenge, we held that it should have been received, and submitted to the consideration of the triers for what it was worth. This is no new doctrine: it is as old as the law of trial by jury. And besides, great pains were taken in that *124case to guard against any such use as has since been made of the decision. It was carefully stated, that “ no opinion was intended to be expressed, or even intimated, as to the sufficiency' of the various grounds of challenge to the favor, which have been mentioned. That is for the triers alone to pass upon. These instances show what slight and indecisive evidence of bias is admissible; but after all, the influence and effect of what is proved, and how far it may have affected the mind of the juror, the good sense of the triers must determine.”
If we have not been sufficiently explicit already, recent events render it proper to add, that although evidence which tends tc show a bias on the mind of the juror must be received, it by no means follows that the juror should be set aside by the triers for slight causes. If, for example, the juror has heard, or has read in a newspaper, that the prisoner is guilty of the crime laid to his charge, and has given credit to the statement, the evidence of those facts must be received ; and the triers must not be instructed, as matter of law, that they are not at liberty to reject the juror. Still, it would not be a wise or judicious act on their part to set aside the juror, unless they found that he had such a settled opinion concerning the prisoner’s guilt, that he could not disregard what he had read or heard out of court, and render his verdict on the evidence alone. We have never said any thing, nor is there any thing in the law of jury trials, which could often render it difficult to get a jury in any county, and in any case, without much loss of time. When we changed the venue last January, in the case of Mary Bodine, to the county of Orange, it was not because we thought an impartial jury could not be obtained in the city of New-York; but because it was agreed by the counsel on both sides that it could not be done. It is well known that jury duty in the city of New-York is somewhat burdensome; and persons summoned as jurors for a trial which is likely to occupy a good deal of time, will be very willing to say, if it can be done truly, that they-have heard or read statements, and formed opinions, concerning the prisoner’s guilt. But a little sifting would probably show, and well instructed triers would undoubtedly find, that they were not *125disqualified to sit as jurors. Intelligent and right minded men, When they enter the jury box, know how to lay aside what they have heard and read out of doors, and pronounce their verdict upon the evidence, and upon that alone.
The place where the vessel lay was stated as venue merely; and as the offence proved was in the city and county of New-York, though in a different ward from that mentioned in the indictment, the variance was not fatal. It would have been otherwise, if the larceny had been charged as committed in a dwelling house, for that is in its nature local. But it is not so of a ship or vessel. The books cited in The People v. Slater, (5 Hill, 401,) favor this distinction.
New trial denied.